3DETAILED ACTION
Claims 1, 2, and 4-16 are presented for examination.
Claims 1, 12, 13, 15, and 16 are amended.
Claim 3 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Wu also cannot disclose or suggest that “the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to an initial attach procedure, a location update procedure, a handover procedure, or another service request message of the at least one mobile communication device,” as further recited in claim 1, [Remarks, pages 7-9].
The Examiner respectfully disagrees with these arguments.

As per the first argument,
paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)].
Furthermore, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].

Regarding mapping associated geographical regions is preconfigured in the network entity and the at least one mobile communication device, Hou discloses in paragraphs 0101, 0117, 0131, 0134, 0136, and 0165.
[0101] Taking the V2X communication scenario as an example, since vehicles under the influence of V2X are generally located within a certain distance around the Transmission Vehicular UE, sending a group identifier (e.g., RNTI) by the Transmission Vehicular UE is considered, and only surrounding vehicles capable of correctly receiving the group identifier necessarily receive the V2X message and decode the V2X message scrambled with the group identifier. The group identifier may be assigned by the serving base station in response to a priority indication indicating a priority of the V2X message sent by the user equipment. 

[0117] As an exemplary implementation manner, it is possible to, by the electronic device 600, scramble the received data information with the group identifier and send the scrambled data information to each base station in the first and second base station sets. …, and when it is necessary to perform multicast/broadcast, the data information is scrambled and multicast/broadcast by a corresponding base station with the group identifier. 

[0131] The zones herein are obtained by dividing a cell coverage range, and generally may be configured in advance at network end, and the serving base station has known the division of zones within a local cell and neighboring cells in advance. 

[0134] As an exemplary implementation manner, in a case where the geographical position information is available, the zone set determining unit 802 may be configured to estimate the movement position of the user equipment according to current position information and movement speed reported by the user equipment, thereby determining, based on for example a correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone, the zone to which the movement position belongs.

[0136] Alternatively, …. That is, the zone set determining unit 802 may be further configured to estimate the movement position of the user equipment according to downlink channel quality measurement results for the base station and neighboring base stations reported by the user equipment, thereby determining, based on a correspondence stored in advance, the sub-zone to which the movement position belongs.

[0165] Next, the serving base station eNB sends the data information and the identifier to the respective base stations according to the received report information; for example, for a multicast/broadcast base station, it sends identifier "1", and for a cache base station, it sends identifier "0", so that the base stations receiving the respective identifiers can multicast/broadcast or cache the received data information. In addition, it should be noted that as described above, in the case of low priority data information, the data information sent to the multicast/broadcast base station and the cache base station may be data information scrambled with the group identifier, or the serving base station may also send the original data information together with the group identifier to the respective base stations, so that the respective base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast. I….


In other words, Hou discloses mapping/correspondence between the position information stored in advance (preconfigured) and the zone (associated geographical regions).
Therefore, given that Hou discloses mapping/correspondence between the position information stored in advance (preconfigured) and the zone (associated geographical regions), then Hou clearly discloses group identifiers being preconfigured in the network entity and the at least one mobile communication device.

Regarding mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure, or another service request message of the at least one mobile communication device, Fujishiro discloses in Figure 11, paragraphs 0156, 0171, 0230, 0281, 0282. 
[AltContent: arrow][AltContent: textbox (Mapping information (S40) received from eNB200 at the UE based on a location update or another request message of the communication device (UE))]
    PNG
    media_image1.png
    315
    560
    media_image1.png
    Greyscale


[0156] In step S40, the eNB 200 transmits the second mapping information to the UE 100-2. The eNB 200 can transmit the second mapping information to the UE 100-2 by dedicated signaling and/or broadcast signaling (for example, SIB: System Information Block (SIB 21, etc.)).

[0171] The threshold value and/or the area information may be preset (pre-configured) in the UE 100. The UE 100 may receive the threshold value and/or the area information from the eNB 200. The eNB 200 may transmit the threshold value and/or the area information to the UE 100-2 by dedicated signaling (for example, an RRC reconfiguration message, DCI (Downlink Control Information), and the like) and/or broadcast signaling (for example, SIB: System Information Block (SIB 21 or the like)).

[0230] Steps S450 to S480 correspond to steps S30 to S60. The eNB 200 may, if the location information from the UE 100-1 and/or the UE 100-2 is updated, again determine whether or not to associate one TMGI with a plurality of zones. 

[0281] As illustrated in FIG. 22, in step S1150, the eNB 200-1 receives the Zone definition information of the eNB 200-2. The eNB 200-1 may receive the Zone definition information (for example, via the X2 interface) from the eNB 200-2. The eNB 200-2 may, in response to the update of the Zone definition information, send the Zone definition information to the eNB 200-1. The eNB 200-2 may periodically send the eNB 200-1 may receive the Zone definition information from an OAM (Operations And Management). That is, the eNB 200-2 may send the Zone definition information to the eNB 200-1 via the OAM. The OAM is a server device managed by an operator. The OAM is configured to perform maintenance and monitoring of the E-UTRAN 10. The OAM is provided in the EPC 20.

[0282] In step S1160, the eNB 200-1 transmits the Zone definition information of the eNB 200-2 to the UE 100-1. The eNB 200-1 may transmit the Zone definition information of the eNB 200-2 to the UE 100-1 by dedicated signaling (for example, an RRC reconfiguration message, DCI and the like) and/or broadcast signaling (for example, SIB (SIB 21 and the like)). The eNB 200-1 may transmit the Zone definition information of the eNB 200-2 together with the Zone definition information of the eNB 200-1, to the UE 100-1.

In other words, Fujishiro discloses wherein the mapping information may be preset (pre-configured) in the UE 100 in response to a location update procedure.
Therefore, given that Hou discloses mapping/correspondence between the position information stored in advance (preconfigured) and the zone (associated geographical regions), and wherein the mapping information may be preset (pre-configured) in the UE 100 in response to a location update procedure, then the combination of Hou and Fujishiro clearly discloses the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure.

Regarding the rejection of claims 12, 13, and 16, claims 12, 13, and 16 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 12, 13, and 16, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2, 4-11, 14, and 15, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (hereinafter Wu), U.S. Publication No. 2016/0285935, in view of Hou et al., (hereinafter Hou), U.S. Publication No. 2019/0335348, in view of Fujishiro et al., (hereinafter Fujishiro), U.S. Publication No. 2019/0174271 .

As per claim 1, Wu discloses a network entity for a communication network [fig. 1, paragraphs 0022, 0085, a network entity for a communication network (network entity, using any appropriate communication network)], the network entity comprising: 
fig. 3, 18, paragraphs 0062, 0066, 0147, a memory storing a computer program comprising a program code (e.g., a memory 360 that stores program codes and data)]; and 
computer hardware configured to execute the computer program to cause the network entity [fig. 3, 18, paragraphs 0062, 0066, 0147, computer hardware configured to execute the computer program to cause the network entity (e.g., processor 1804 is responsible for general processing, including the execution of software stored on the computer-readable medium/memory 1806)] to: 
select a first geographical code from a plurality of geographical codes [fig. 4B, paragraphs 0068, 0069, select a first geographical code from a plurality of geographical codes (each MBSFN area may have one multicast control channel of a plurality of multicast control channels)], wherein the first geographical code is associated with a first geographical region of at least one mobile communication device of a plurality of mobile communication devices [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein the first geographical code is associated with a first geographical region of at least one mobile communication device of a plurality of mobile communication devices (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)];
encode, on at least one of a media access control (MAC) level or a physical (PHY) level, at least a portion of a message intended for the at least one mobile communication device based on the first geographical code [paragraphs 0060, 0068, 0069, encode, on a media access control (MAC)  level and/or on a physical (PHY) level, at least a portion of a message intended for the at least one mobile communication device based on the first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)]; and 
send the message with the portion encoded based on the first geographical code to the at least one mobile communication device [paragraphs 0059, 0067, 0069, send the message with the portion encoded based on the first geographical code to the at least one mobile communication device (the UE may acquire an SIB 13 (SIB13))].
Wu does not explicitly disclose including a current geographical position of the at least one mobile communication device, and encoding data based on the first geographical code including a current geographical position.
However, Hou teaches including a current geographical position of the at least one mobile communication device [paragraphs 0090, 0134, (perform multicast/broadcast at a current position; estimate the movement position of the user equipment according to current position information)], and encoding data based on the first geographical code including a current geographical position [paragraphs 0101, 0116, 0117, 0165, 0176, encoding data based on the first geographical code including a current geographical position (base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast; V2X message scrambled with the group identifier)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the entity described in Wu by including a current geographical position as taught by Hou because it would provide the Wu's entity Hou, paragraph 0004].
The modified Wu discloses wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device [Hou, paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)]. The modified Wu does not explicitly disclose wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured, and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure, or another service request message of the at least one mobile communication device.
However, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the entity described in the modified Wu by including mapping between the plurality of geographical codes and associated geographical regions as taught by Fujishiro because it would provide the modified Wu's entity with the enhanced capability of reduce the processing load [Fujishiro, paragraph 0316, 0334].

As per claim 2, Wu discloses the network entity of claim 1, wherein executing the computer program further causes the network entity to: 
select a second geographical code from the plurality of geographical codes [fig. 4B, paragraphs 0067-0069, select a second geographical code from the plurality of geographical codes (form a second MBSFN area; each MBSFN area may have one multicast control channel of a plurality of multicast control channels)], wherein the second geographical code is associated with a second geographical region including to the current geographical position of the at least one mobile communication device [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein the second geographical code is associated with a second geographical region including to the current geographical position of the at least one mobile communication device (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)], but different to the first geographical region associated with the first geographical code [fig. 1, 4A, 4B, paragraph 0067, different to the first geographical region associated with the first geographical code (eNBs 412 in cells 412' may form a first MBSFN area and the eNBs 414 in cells 414' may form a second MBSFN area; each area/region is different)],
encode, on at least one of a media access control (MAC) level or the PHY level, at least a portion of the message intended for the at least one mobile communication device based on the second geographical code [paragraphs 0060, 0068, 0069, encode, on the MAC level and/or the PHY level, at least a portion of the message intended for the at least one mobile communication device based on the second geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)]; and 
send the message with the portion encoded based on the second geographical code to the at least one mobile communication device [paragraphs 0059, 0067, 0069, send the message with the portion encoded based on the second geographical code to the at least one mobile communication device (the UE may acquire an SIB 13 (SIB13))].

As per claim 4, Wu discloses the network entity of claim 1, wherein executing the computer program further causes the network entity to: 

However, Hou teaches send to the at least one mobile communication device a subset of the plurality of geographical codes, wherein the subset of the plurality of geographical codes is selected based on  based on information about a future trajectory of the at least one mobile communication device [paragraphs 0066, 0134, 0136, 0138, send to the at least one mobile communication device a subset of the plurality of geographical codes (correspondence (e.g., a lookup table) between the position information stored in advance and the zone, the zone to which the movement position belongs) wherein the subset of the plurality of geographical codes is selected based on  based on information about a future trajectory of the at least one mobile communication device (a predicted position on a movement trajectory of the user equipment; information such as variation trends)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the entity described in Wu by including information about a future trajectory as taught by Hou because it would provide the Wu's entity with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].

As per claim 5, Wu discloses the network entity of claim 1, 
fig. 4A, paragraphs 0049, 0067, wherein the communication network comprises a plurality of communication cells, wherein each communication cell of the plurality of communication cells is associated with a base station of the communication network and wherein the first geographical region is defined by a portion of a communication cell of the plurality of communication cells (MBSFN areas in an access network)].  

As per claim 6, Wu discloses the network entity of claim 1, wherein the at least one mobile communication device comprises a first group of mobile communication devices, and wherein executing the computer program further causes the network entity to: 
include a first group identifier comprising  a temporary mobile group identity in the message with the portion encoded based on the first geographical code [paragraph 0069, include a first group identifier comprising  a temporary mobile group identity in the message with the portion encoded based on the first geographical code (MBSFN Area Configuration message may indicate (1) a temporary mobile group identity (TMGI))], wherein the first group identifier is assigned to at least one of the first group of mobile5Application No. 16/399,135Preliminary Amendment communication devices or a communication service associated with the first group of mobile communication devices [paragraphs 0059, 0063, 0067, wherein the first group identifier is assigned to at least one of the first group of mobile communication devices or a communication service associated with the first group of mobile communication devices (eNBs 412, 414 may each be associated with other MBSFN areas; functionality associated with broadcasting of system information (e.g., MIB, SIBs))].  

As per claim 9, Wu discloses the network entity of claim 1, 
wherein the network entity is implemented as a base station or as a part of a base station [paragraphs 0048, 0059, 0063, wherein the network entity is implemented as a base station or as a part of a base station (transmission by the eNB 310)].  

As per claim 10, Wu discloses the network entity of claim 9, Wu does not explicitly disclose wherein executing the computer program further causes the network entity to: send the message to at least one neighboring network entity implemented as a neighboring base station or as a part of a neighboring base station. 
However, Hou teaches send the message to at least one neighboring network entity implemented as a neighboring base station or as a part of a neighboring base station [paragraphs 0062, 0064, send the message to at least one neighboring network entity implemented as a neighboring base station or as a part of a neighboring base station].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the entity described in Wu by including a neighboring base station as taught by Hou because it would provide the Wu's entity with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].

As per claim 12, Wu disclose a method of operating a network entity for a communication network [paragraphs 0044, 0075, 0118, a method of operating a network entity for a communication network (a method of wireless communication)], the method comprising: 
selecting a first geographical code from a plurality of geographical codes [fig. 4B, paragraphs 0068, 0069, select a first geographical code from a plurality of geographical codes (each MBSFN area may have one multicast control channel of a plurality of multicast control channels)], wherein each geographical code of the plurality of geographical codes is associated with a geographical region, and wherein the first geographical code is associated with a first geographical region of at least one mobile communication device of a plurality of mobile communication devices [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein each geographical code of the plurality of geographical codes is associated with a geographical region, and wherein the first geographical code is associated with a first geographical region of at least one mobile communication device of a plurality of mobile communication devices (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)];
encoding, on at least one of a media access control (MAC) level or on a physical (PHY) level, at least a portion of a message intended for the at least one mobile communication device based on the first geographical code [paragraphs 0060, 0068, 0069, encode, on a media access control (MAC)  level and/or on a physical (PHY) level, at least a portion of a message intended for the at least one mobile communication device based on the first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)]; and 
sending the message with the portion encoded based on the first geographical code to the at least one mobile communication device [paragraphs 0059, 0067, 0069, send the message with the portion encoded based on the first geographical code to the at least one mobile communication device (the UE may acquire an SIB 13 (SIB13))].
Wu does not explicitly disclose including a current geographical position of the at least one mobile communication device, and encoding data based on the first geographical code including a current geographical position.
However, Hou teaches including a current geographical position of the at least one mobile communication device [paragraphs 0090, 0134, (perform multicast/broadcast at a current position; estimate the movement position of the user equipment according to current position information)], and encoding data based on the first geographical code including a current geographical position [paragraphs 0101, 0116, 0117, 0165, 0176, encoding data based on the first geographical code including a current geographical position (base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wu by including a current geographical position as taught by Hou because it would provide the Wu's method with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].
Hou, paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)]. The modified Wu does not explicitly disclose wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured, and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure, or another service request message of the at least one mobile communication device.
However, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in the modified Wu by including mapping between the plurality of geographical codes and associated geographical regions as taught by Fujishiro because it would provide the modified Wu's method with the enhanced capability of reduce the processing load [Fujishiro, paragraph 0316, 0334].

As per claim 13, Wu disclose a mobile communication device configured to use one or more of a plurality of communication services provided by a communication network [paragraphs 0053, 0059, a mobile communication device configured to use one or more of a plurality of communication services provided by a communication network (a UE 350 in an access network)], the mobile communication device comprising: 
a communication interface configured to receive a message from a network entity of the communication network [fig. 3, paragraphs 0059-0061, a communication interface configured to receive a message from a network entity of the communication network (the UE 350, each receiver 354RX receives a signal)], on at least one of a media access control (MAC) level or a physical (PHY) level, wherein at least a portion of the message is encoded based on a first geographical code [paragraphs 0060, 0068, 0069, on at least one of a media access control (MAC) level or a physical (PHY) level, wherein at least a portion of the message is encoded based on a first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)], wherein the first geographical code is associated with a geographical region of the mobile communication device [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein the first geographical code is associated with a geographical region of the mobile communication device (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)]; and 
a processor [fig. 3, paragraphs 0059-0061, processor] configured to decode, on at least one of the MAC level or the PHY level, the portion of the message encoded based on the first geographical code [paragraphs 0060, 0061, decode, on at least one of the MAC level or the PHY level, the portion of the message encoded based on the first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)].  
Wu does not explicitly disclose including a current geographical position of the at least one mobile communication device, and encoding data based on the first geographical code including a current geographical position.
However, Hou teaches including a current geographical position of the at least one mobile communication device [paragraphs 0090, 0134, (perform multicast/broadcast at a current position; estimate the movement position of the user equipment according to current position information)], and encoding data based on the first geographical code including a current geographical position [paragraphs 0101, 0116, 0117, 0165, 0176, encoding data based on the first geographical code including a current geographical position (base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wu by including a current geographical position as taught by Hou because it would provide the Wu's device with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].
The modified Wu discloses wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device [Hou, paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)]. The modified Wu does not explicitly disclose wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured, and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure, or another service request message of the at least one mobile communication device.
However, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in the modified Wu by including mapping between the plurality of geographical codes and associated geographical regions as taught by Fujishiro because it would provide the modified Wu's device with the enhanced capability of reduce the processing load [Fujishiro, paragraph 0316, 0334].

As per claim 15, Wu discloses the mobile communication device of claim 13, wherein the processor is further configured to: 
select a further geographical code from a plurality of geographical codes [fig. 4B, paragraphs 0068, 0069, select a further geographical code from a plurality of geographical codes (each MBSFN area may have one multicast control channel of a plurality of multicast control channels)], wherein each geographical code of the plurality of geographical codes is associated with a geographical region and wherein the further geographical code is associated with a geographical region of the mobile communication device [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein each geographical code of the plurality of geographical codes is associated with a geographical region and wherein the further geographical code is associated with a geographical region of the mobile communication device (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)];
encode at least a portion of a message intended for the network entity based on the further geographical code [paragraphs 0060, 0068, 0069, encode at least a portion of a message intended for the network entity based on the further geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)], and 
wherein the communication interface is configured to send the message with the portion encoded based on the further geographical code to the network entity [paragraphs 0059, 0067, 0069, wherein the communication interface is configured to send the message with the portion encoded based on the further geographical code to the network entity (the UE may acquire an SIB 13 (SIB13))].
Wu does not explicitly disclose including a current geographical position of the at least one mobile communication device, and encoding data based on the first geographical code including a current geographical position.
paragraphs 0090, 0134, (perform multicast/broadcast at a current position; estimate the movement position of the user equipment according to current position information)], and encoding data based on the first geographical code including a current geographical position [paragraphs 0101, 0116, 0117, 0165, 0176, encoding data based on the first geographical code including a current geographical position (base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wu by including a current geographical position as taught by Hou because it would provide the Wu's device with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].
The modified Wu discloses wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device [Hou, paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)]. The modified Wu does not explicitly disclose wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured, and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least 
However, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in the modified Wu by including mapping between the plurality of geographical codes and associated geographical regions as taught by Fujishiro because it would provide the modified Wu's Fujishiro, paragraph 0316, 0334].

As per claim 16, Wu disclose a method of operating a mobile communication device configured to use one or more of a plurality of communication services provided by a communication network, the method comprising: 
receiving a message from a network entity of the communication network [fig. 3, paragraphs 0059-0061, a communication interface configured to receive a message from a network entity of the communication network (the UE 350, each receiver 354RX receives a signal)], on at least one of a media access control (MAC) level or a physical (PHY) level, wherein at least a portion of the message is encoded based on a first geographical code [paragraphs 0060, 0068, 0069, on at least one of a media access control (MAC) level or a physical (PHY) level, wherein at least a portion of the message is encoded based on a first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)], wherein the first geographical code is associated with a geographical region of the mobile communication device [fig. 1, 4A, 4B, paragraphs 0067-0069, 0088, 0089, wherein the first geographical code is associated with a geographical region of the mobile communication device (SIB13 may include (1) an MBSFN area identifier of each MBSFN area supported by the cell; vehicular relaying of messages may be dependent on the number of vehicles used, the location of the vehicles, etc.)]; and 
decoding, on at least one of the MAC level or the PHY level, the portion of the message encoded based on the first geographical code [paragraphs 0060, 0061, decoding, on at least one of the MAC level or the PHY level, the portion of the message encoded based on the first geographical code (coding/decoding; based on the MBSFN Area Configuration message, the UE may acquire an MSI MAC control element)].  
Wu does not explicitly disclose including a current geographical position of the at least one mobile communication device, and encoding data based on the first geographical code including a current geographical position.
However, Hou teaches including a current geographical position of the at least one mobile communication device [paragraphs 0090, 0134, (perform multicast/broadcast at a current position; estimate the movement position of the user equipment according to current position information)], and encoding data based on the first geographical code including a current geographical position [paragraphs 0101, 0116, 0117, 0165, 0176, encoding data based on the first geographical code including a current geographical position (base stations scramble and multicast/broadcast the data information with the received group identifier when performing the multicast/broadcast)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wu by including a current geographical position as taught by Hou because it would provide the Wu's method with the enhanced capability of reducing signaling overhead, and efficiently transfer of a V2X message [Hou, paragraph 0004].
The modified Wu discloses wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device [Hou, paragraphs 0101, 0117, 0131, 0134, 0136, 0165, wherein a mapping of associated geographical regions is preconfigured in the network entity and the at least one mobile communication device (correspondence (e.g., a form of a lookup table) between the position information stored in advance and the zone)]. The modified Wu does not explicitly disclose wherein a mapping between the plurality of geographical codes and associated geographical regions is preconfigured, and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device in response to a location update procedure, or another service request message of the at least one mobile communication device.
However, Fujishiro teaches wherein a mapping between the plurality of geographical codes and associated geographical regions [paragraphs 0143, 0152, 0160, 0175, 0237, 0243, 0267, wherein a mapping between the plurality of geographical codes and associated geographical regions (relationship between the UL data, the TMGI, and the zones; mapping information stored inside the UE and eNB (first and second mapping information))], and the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device [paragraphs 0171, 0278, the mapping between the plurality of geographical codes and associated geographical regions is preconfigured in the at least one mobile communication device (threshold value and/or the area information may be preset (pre-configured) in the UE 100)] in response to a location update procedure, or another service request message of the at least one mobile communication device [fig.  11, paragraphs 0156, 0171, 0230, 0281, 0282, in response to a location update procedure, or another service request message of the at least one mobile communication device (the eNB 200 generates (or updates) the zone definition information; eNB 200-1 transmits the Zone definition information to the UE 100-1)].
Fujishiro, paragraph 0316, 0334].

Allowable Subject Matter
Claims 7, 8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



			/JACKIE ZUNIGA ABAD/                                Primary Examiner, Art Unit 2469